Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00132-CV

                            Armando HERNANDEZ, Nancy Hernandez,
                                        Appellants

                                               v.
                                             Mario
                                     Mario SALDIVAR, et al.,
                                            Appellees

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-17077
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 24, 2015

DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion contains a certificate of

conference and certificate of service stating appellee does not oppose the motion. Therefore, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are

taxed against the party who incurred them.

                                                  PER CURIAM